Judgment, Supreme Court, Bronx County, rendered May 10, 1976, reversed, on the law, and the case remanded for trial anew. The evidence on this trial was not precisely overwhelming, though it is beyond argument that, adduced at a trial free from error, it would have been sufficient, if accepted by the jury, to sustain conviction. For instance, though explainable, the undercover officer’s description of the person with whom he had dealt did not exactly match that of defendant. The chief witness for the People had been convicted of narcotics infractions and, at the time, was burdened by an indictment, and did remark that anyone would lie to escape confinement for life. Against this background, the trial errors committed loom large as prejudicial. The trial court permitted evidence that defendant had a large sum of money on her person when arrested; this was completely irrelevant: the money could not have been, even arguably, "buy money,” the alleged transaction having occurred some time before. This was prejudicial. (See People v Jones, 62 AD2d 356, 357-358; People v Galetti, 55 AD2d 154, 156-157.) Further, this error was compounded by reference to the money by the prosecutor in summing up. The prosecutor also elicited evidence that defendant had fled to Puerto Rico. Though the trial was conducted in absentia&emdash;properly so, we must say in passing&emdash;this item of information should not have been imparted to the jury, and no curative instruction was given by the court. In a case wherein the factors discussed at the outset made identification a close issue, it cannot be said with any degree of certainty that the jury’s judgment was not affected by these errors. A new trial is required. Concur&emdash;Kupferman, J. P., Birns, Markewich, Ross and Lynch, JJ.